


EXHIBIT 10.11


FIRST AMENDMENT TO JANUARY 1, 2008 EXECUTIVE SALARY CONTINUATION AGREEMENT


THIS FIRST AMENDMENT TO JANUARY 1, 2008 EXECUTIVE SALARY CONTINUATION AGREEMENT
(this “First Amendment”), is entered into as of this 14th day of June, 2011, by
and between SUMMIT FINANCIAL GROUP, INC. (“Summit”), and DOUGLAS T. MITCHELL
(“Employee”).


WITNESSETH


WHEREAS, Summit and Employee entered into that certain Executive Salary
Continuation Agreement dated as of the 1st day of January 2008 (the
“Agreement”); and


WHEREAS, Summit and Employee desire to enter into this First Amendment to
evidence their agreed modification of the Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants, agreement
and undertakings, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:


1.  
Amendment to Paragraph IV.  Paragraph IV of the Agreement shall be amended to
read as follows, effective as of the date first written above:

 


 
IV.  
RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT

 
Upon attainment of the Retirement Date, (as set forth in Subparagraph III [A.]
subject to the provisions of Paragraph IX,) the Company shall pay the Executive
an annual benefit equal to One Hundred Twenty Five Thousand ($125,000), the
“Retirement Benefit.”  Said Retirement Benefit shall be paid in equal monthly
installments (1/12th of the annual benefit) until the death of the
Executive.  Said payment shall commence the first day of the month following (i)
the date of such Separation from Service, or (ii) if applicable, in accordance
with the Restriction on Timing of Distribution, whichever is later.  Upon the
death of the Executive after attainment of the Retirement Date, (as set forth in
III [A.] subject to the provisions of Paragraph IX,) if there is a balance in
the accrued liability retirement account, an amount equal to such balance shall
be paid in a lump sum to the Beneficiary.  Said payment due hereunder shall be
made the first day of the second month following the Executive’s death.
 
 
 
2.  
Amendment Controls Over Agreement.  Unless otherwise expressly amended herein,
all terms and conditions of the Agreement, as the same may be supplemented,
modified, amended or extended from time to time, remain in full force and
effect.  This First Amendment shall control to the extent any conflict or
ambiguity arises between the Agreement and this First Amendment, as the case may
be.

 
 
 
 

--------------------------------------------------------------------------------

 
 


 
3.  
Authority.  The undersigned are duly authorized by all required action or
agreement to enter into this First Amendment.

 


 
4.  
Modification to Agreement.  The right to amend the Agreement and the First
Amendment further is reserved by the parties and this First Amendment may be
amended or modified only by an instrument or document in writing signed by the
person or entity against whom enforcement is sought.

 


 
5.  
Governing Law.  This First Amendment, and any documents executed in connection
herewith or as required hereunder, and the rights and obligations of the
undersigned hereto and thereto, shall be governed by, construed and enforced in
accordance with the laws of the State of West Virginia.

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first written above.
 

 
                SUMMIT FINANCIAL GROUP, INC.


By:    /s/ H. Charles Maddy III   
             Its:  President & CEO




                       /s/ Douglas T. Mitchell      
                                         DOUGLAS T. MITCHELL





